               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 KESHA S. PACKER,

                      Plaintiff,
 v.                                                Case No. 18-CV-2024-JPS-JPS

 JON E. LITSCHER, NEIL
 THORESON, DENISE SYMDON, and                                       ORDER
 WISCONSIN DIVISION OF
 COMMUNITY CORRECTIONS,

                      Defendants.


       Plaintiff filed a pro se complaint alleging workplace harassment and

constructive discharge on the basis of her race. (Docket #1). Plaintiff sought,

but was denied, leave to proceed in forma pauperis. (Docket #2 and #3). She

later paid the full filing fee. The Court now exercises its inherent authority

to screen complaints in order to streamline this action. See Hoskins v.

Poelstra, 320 F.3d 761, 763 (7th Cir. 2003). In other words, the Court will

assess whether Plaintiff’s complaint is viable as currently pleaded.

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [she] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and her statement need

only “give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers “labels and conclusions” or “formulaic recitation of the elements of

a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       Plaintiff alleges that she worked for the Division of Community

Corrections (“DCC”) within the Wisconsin Department of Corrections

(“DOC”) from March 16, 2017 until July 28, 2017. (Docket #1 at 2). During

that time, she was “subjected to harassment and a hostile work

environment based on [her] race.” Id. She says this was carried about by

Defendant Neil Thoreson (“Thoreson”), regional chief of the office where

she worked. Id. Plaintiff further alleges that Thoreson failed to

appropriately address a discrimination complaint she filed. Id. at 3.

Plaintiff’s experience eventually led her to quit from DCC and take a job

with the DOC’s Division of Adult Institutions. Id.

       Plaintiff correctly cites Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq., as the legal basis for her claim. Title VII prohibits

discrimination in employment on the basis of a person’s membership in

certain protected classes, which are “race, color, religion, sex, or national

origin[.]” 42 U.S.C. § 2000e-2(a)(1). But Plaintiff’s allegations are too vague

and conclusory to support a claim for relief. Other than giving the time

frame for her employment, Plaintiff does not describe any particular

instance of discrimination or hostility. There is also no meaningful detail

about Thoreson’s handling of her discrimination complaint. Without more,


                                 Page 2 of 4
the Court cannot say that Plaintiff has pleaded a plausible claim of

discrimination under Title VII. Additionally, the only proper defendant is

DCC. Individual supervisors cannot be sued under Title VII. Sattar v.

Motorola, Inc., 138 F.3d 1164, 1168 (7th Cir. 1998).

       More important, however, is Plaintiff’s silence on a necessary

precondition to her filing a lawsuit. A plaintiff seeking to proceed under

Title VII must file a charge of discrimination with the Equal Employment

Opportunity Commission within 300 days of the day of the alleged

discrimination. 42 U.S.C. § 2000e-5; Conner v. Ill. Dep’t of Nat. Res., 413 F.3d

675, 680 (7th Cir. 2005). Once the EEOC issues its right-to-sue letter at the

end of its investigation of the charge, the plaintiff must then file their civil

lawsuit within 90 days. Id. Plaintiff’s complaint says nothing about any

charge filed with the EEOC or the issuance of a right-to-sue letter. If she

failed to file a charge (the time for doing so has long since passed), or she

did not sue within 90 days of receiving a right-to-sue letter, the Court will

be forced to dismiss this action.

       Because of the deficiencies described above, the Court will order

Plaintiff to file an amended complaint addressing the Court’s concerns.

Plaintiff must file her amended complaint on or before May 15, 2019.

Failure to file an amended complaint within this time period will result in

dismissal of this action. Civ. L. R. 41(c). The amended complaint supersedes

the prior complaint and must be complete in itself without reference to the

original complaint. See Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist.

No. 84, 133 F.3d 1054, 1056–57 (7th Cir. 1998). In Duda, the Court of Appeals

emphasized that in such instances, the “prior pleading is in effect

withdrawn as to all matters not restated in the amended pleading[.]” Id. at

1057 (citation omitted). The Court has attached to this Order a template


                                    Page 3 of 4
complaint form for claims of employment discrimination; Plaintiff is

encouraged to use that form for her amended complaint. If an amended

complaint is received, the Court will screen it.

       Accordingly,

       IT IS ORDERED that Plaintiff shall file an amended complaint in

accordance with the terms of this Order on or before May 15, 2019, or this

action will be dismissed without prejudice for her failure to prosecute it.

       Dated at Milwaukee, Wisconsin, this 24th day of April, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 4 of 4
